Citation Nr: 0510669	
Decision Date: 04/14/05    Archive Date: 04/27/05

DOCKET NO.  02-21 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for plantar fasciitis, 
to include as secondary to a service-connected disability.

2.  Entitlement to service connection for a right shoulder 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant






ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran retired from active duty in August 1992 after 
having completed more than 23 years of active military 
service.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Phoenix, Arizona.  

In April 2000 and February 2002 rating decisions, the RO 
denied service connection for plantar fasciitis. 

In June 2004, the veteran provided testimony at a Board 
hearing held at the RO before the undersigned Veterans Law 
Judge.  A transcript (T) of the hearing has been associated 
with the claims file.

The record shows that the RO issued a rating decision in July 
2004 wherein it denied entitlement to service connection for 
clinical obesity and a right shoulder disability.  The VA 
Appeals Control and Locator System (VACOLS) shows that in 
January 2005 the veteran filed a notice of disagreement with 
the denial of service connection for the right shoulder 
disability.  

The issue of entitlement to service connection for a right 
shoulder disability is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.


FINDINGS OF FACT

1.  Plantar fasciitis was not shown in active service or 
until several years thereafter.

2.  The competent and probative medical evidence of record 
establishes that the veteran does not have plantar fasciitis 
which is linked to his service on any basis, or causally 
related to service-connected lumbosacral strain, recurrent 
ankle sprains or a right knee disability.


CONCLUSION OF LAW

Plantar fasciitis was not incurred in or aggravated by active 
service, nor proximately due to, the result of, or aggravated 
by a service-connected disability.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.303, 3.310(a) (2004); Allen v. Brown, 7 Vet. App. 439 
(1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The RO in March 1993 granted service connection for 
disability of the right knee, the lumbar spine and recurrent 
strain of both ankles.  The service medical records, the 
initial VA examination in November 1992, VA reexamination in 
August 1993, and contemporaneous private and military 
treatment reports are unremarkable regarding plantar 
fasciitis.  VA clinical records in May 1995 noted a several 
month history of bilateral foot pain with plantar fasciitis 
reported initially in late 1995.

The veteran in November 1999 submitted his claim to establish 
service connection for plantar fasciitis that he claimed was 
from continued problems with his feet.  He asserted that he 
had problems with his feet in military service and they 
gradually became worse.  

A VA examiner of the spine in December 1999 reported the 
veteran had difficulty related to bilateral plantar 
fasciitis.  

The veteran asserted in August 2001 that he was obese at the 
time of his discharge from military service and this led to 
plantar fasciitis.  

A VA examiner in October 2002 reported plantar fasciitis of 
the feet and stated that the claims file had been reviewed.  
The examiner stated that it was not as likely as not the 
plantar fasciitis resulted from the way the veteran walked 
due to service-connected recurrent ankle sprains, lumbosacral 
strain or disability of the right knee.  
The examiner noted that the veteran stated he had no limp 
prior to four years previously and that he started developing 
foot pain that became greater on the left and that the "way 
he walks" was due to the onset of foot pain and not from any 
service-connected condition.  The examiner stated that 
certainly obesity would be a potential etiologic factor here.

More recent VA clinical records mention plantar fasciitis and 
a record of private treatment submitted at the June 2004 
Board hearing included treatment for plantar fasciitis since 
1999.  At the recent Board hearing, the veteran recalled that 
he had foot problems during military service and other 
medical problems, and that he initially sought medical 
treatment for foot problems after service when he could no 
longer control the problem (T 3-4).  


Criteria

To establish service connection for a claimed disability the 
facts must demonstrate that a disease or injury resulting in 
current disability was incurred in active military service 
or, if preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection may be granted for a disorder that is 
proximately due to, the result of, or aggravated by, a 
service-connected disability.  38 C.F.R. § 3.310(a) (2004); 
Allen v. Brown, 7 Vet. App. 439 (1995).


The United States Court of Appeals for Veterans Claims (CAVC) 
has held that, in order to prevail on the issue of service 
connection, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999); 
Pond v. West, 12 Vet. App. 341, 346 (1999).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Moreover, that a condition or injury occurred in service 
alone is not enough; there must be a current disability 
resulting from that condition or injury.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992); Chelte v. Brown, 10 
Vet. App. 268, 271 (1997).

Where the determinative issue involves a medical diagnosis, 
competent medical evidence is required.  This burden 
typically cannot be met by lay testimony because lay persons 
are not competent to offer medical opinions.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2004).  This rule does not mean that any manifestation in 
service will permit service connection.  To show chronic 
disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  



When the disease identity is established, there is no 
requirement of evidentiary showing of continuity. When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  Id.

The CAVC has also reiterated that, alternatively, either or 
both of the second and third elements can be satisfied, under 
38 C.F.R. § 3.303(b) (2004), by the submission of (a) 
evidence that a condition was "noted" during service or 
during an applicable presumption period; (b) evidence showing 
post-service continuity of symptomatology; and (c) medical 
or, in certain circumstances, lay evidence of a nexus between 
the present disability and the post-service symptomatology.  
McManaway v. West, 13 Vet. App. 60, 65 (1999) (citing Savage 
v. Gober, 10 Vet. App. 488, 495-97).

The CAVC has established the following rules with regard to 
claims addressing the issue of chronicity.  The chronicity 
provision of 38 C.F.R. § 3.303(b) is applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service and still has such condition.  

Such evidence must be medical unless it relates to a 
condition as to which, under the CAVC's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  

A lay person is competent to testify only as to observable 
symptoms.  See Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  

A layperson is not, however, competent to provide evidence 
that the observable symptoms are manifestations of chronic 
pathology or diagnosed disability, unless such a relationship 
is one to which a lay person's observation is competent.  See 
Savage, 10 Vet. App. at 495-97.




The CAVC has further determined chronicity was not 
demonstrated when the sole evidentiary basis for the asserted 
continuous symptomatology was the sworn testimony of the 
appellant himself and when "no" medical evidence indicated 
continuous symptomatology.  McManaway, 13 Vet. App. at 66.

In Voerth v. West, 13 Vet. App. 117 (1999), the CAVC held 
that the appellant had not submitted medical evidence 
providing a nexus between an in-service injury and a current 
disability.  The CAVC held that where a claimant's personal 
belief, no matter how sincere, was unsupported by medical 
evidence, the personal belief cannot form the basis of a 
claim.

The CAVC stated that it clearly held in Savage that Section 
3.303 does not relieve a claimant of the burden of providing 
a medical nexus.  Rather, a claimant diagnosed with a chronic 
condition must still provide a medical nexus between the 
current condition and the putative continuous symptomatology.  
Until the claimant presents competent medical evidence to 
provide a relationship between a current disability and 
either an in-service injury or continuous symptomatology, the 
claimant cannot succeed on the merits of the claim.  Voerth, 
13 Vet. App. at 120.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2004).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When, after consideration of all of the evidence 
and material of record in an appropriate case before VA, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


Analysis

Preliminary Matter -- Duties to Notify & to Assist

The VCAA redefines VA obligations with respect to notice and 
duty to assist.  Regulations implementing the VCAA were 
issued in August 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  It appears that the VCAA is applicable to the 
issue on appeal because the veteran's claim was received 
prior to November 9, 2000, the effective date of the new law 
and reviewed de novo after the passage of the new law.  See 
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  

The VCAA requires that VA notify the claimant and the 
claimant's representative of any information and medical or 
lay evidence, not previously provided to the Secretary, that 
is necessary to substantiate the claim.  VA must also advise 
a claimant as to which evidence the claimant must supply and 
which evidence VA will obtain on his or her behalf, and 
provide any evidence in the claimant's possession that 
pertains to the claim.  See 38 U.S.C.A. § 5103 (West 2002); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In the present case, the April 2000, August 2001 and February 
2002 rating decisions, the November 2002 Statement of the 
Case (SOC), the April 2004 Supplemental Statement of the Case 
(SSOC) cite the law and regulations that are applicable to 
the appeal and explain why the RO denied the claim.  

In addition, in July 2001, December 2001 and November 2003, 
the RO sent the veteran letters that explained the expanded 
VA notification and duty to assist obligations under the 
VCAA.  

The letters advised him that private or VA medical records 
would be obtained if he provided the names and addresses of 
all sources of treatment and the approximate dates of 
treatment.  

The letters explained that VA would help him obtain evidence 
such as medical records, employment records, or records from 
Federal agencies if he furnished enough information to 
enable VA to request them.  

The forms required to authorize the release of private 
medical records to VA were provided.  The letters served to 
put the veteran on notice of the applicability and effect of 
the VCAA and of his rights and responsibilities under the 
law.  

The decision of the CAVC in Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) (Pelegrini II) (withdrawing and replacing 
Pelegrini v. Principi, 17 Vet. App. 412 (2004)) held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) (usually the RO) 
decision on a claim for VA benefits.  

In this case, the timing of the July 2001 VCAA notice letter 
sent before the de novo RO adjudication of the veteran's 
claim in August 2001 complied with the express requirements 
of the law as found by the CAVC in Pelegrini II.  The RO had 
denied the claim in April 2000 as not well grounded but then 
advised the veteran the claim would be reviewed in light of 
the enactment of the VCAA.  In addition the RO completed 
another adjudication in February 2002 after sending the 
veteran another duty to assist letter in December 2001 that 
contained the essential VCAA mandated notice and duty to 
assist information.  

With respect to the content of a VCAA notice, the decision in 
Pelegrini II held, in pertinent part, that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must:  (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  



The new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  The veteran 
has been afforded numerous opportunities to submit additional 
evidence.  In this case, although the VCAA notice letters 
that were provided to the appellant did not contain the 
"fourth element," the Board finds that the veteran did have 
actual notice of the obligation to submit all relevant 
evidence to VA, as evidenced in the content of the December 
2001 and November 2003 duty to assist correspondence.  This 
element was clearly referenced on the first page of the 
December 2001 VCAA notice letter.  

The Board finds that in the context of the entire record, the 
content requirements for a VCAA notice have been amply 
satisfied by the above notifications.  

The VCAA requires VA to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate a 
claim for a benefit under a law administered by the 
Secretary of Veterans Affairs, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A (West 2002).  

The record reflects that the relevant evidence in this case 
has been developed to the extent possible.  All available 
relevant Government documents have been obtained.  The record 
does not identify any additional Government or private 
records which have not been obtained or for which reasonable 
procurements efforts have not been made.  

The veteran has been afforded a VA orthopedic examination in 
connection with his claim for service connection for plantar 
fasciitis to include as secondary to his service-connected 
disabilities.  Accordingly, VA has satisfied the notification 
and duty to assist provisions of the law and no further 
actions pursuant to the VCAA need be undertaken on the 
veteran's behalf.  




Adjudication of the claim may proceed, consistent with the 
VCAA.  Moreover at the Board hearing there was a discussion 
of the status of the veteran's claim with the Social Security 
Administration (SSA) but he did not indicate the SSA had any 
records relevant to the claim of service connection for 
plantar fasciitis (T 6-7).  Thus the Board finds there is no 
duty to obtain these records before proceeding further with a 
decision in this appeal.

In the circumstances of this case, no further procedural or 
evidentiary development would serve any useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the veteran are to be avoided). 


Service Connection

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F. 3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases 
cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); 
Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

In determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1999) (Observing that in a case where the claimant was also 
a physician, and therefore a medical expert, the Board could 
consider the appellant's own personal interest; citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that while interest in the outcome of a proceeding "may 
affect the credibility of testimony it does not affect the 
competency to testify." (citations omitted).

The Board reiterates the basic three requirements for 
prevailing on a claim for service connection.  To establish 
entitlement to service connection, there must be (1) 
competent evidence of a current disability (a medical 
diagnosis) Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); (2) 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence) Layno v. Brown, 6 Vet. App. 465, 
469 (1994); Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991); and (3) a nexus between the in-service disease or 
injury and the current disability (medical evidence) 
Grottveit v. Brown, 5 Vet. App. 91. 93 (1993).  See Caluza v. 
Brown, 7 Vet. App. 498 (1995); Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The veteran has met the first requirement to prevail on a 
claim of entitlement to service connection; that is, he has 
the disability at issue claimed as plantar fasciitis.  He 
does not satisfy the other requirements for prevailing on a 
claim for direct service connection or secondary service 
connection.  

In this regard, there is no competent evidence of incurrence 
or aggravation of plantar fasciitis in service.  A VA 
examiner reviewed the veteran's records and obtained a 
history of his disability.  From the report it is reasonable 
to conclude that the examiner found no evidence of plantar 
fasciitis related to military service or a service-connected 
disability.  The examiner noted the relevant records 
initially reporting plantar fasciitis several years following 
the veteran's separation from service and unremarkable 
medical examination findings.  

The veteran's basic contentions, as reflected in his 
substantive appeal and memorandum reflecting a discussion 
with the veteran late in 2002, are that his plantar fasciitis 
is causally related to service-connected disabilities of the 
lumbar spine, the ankles and the right knee.  In essence his 
disabilities resulted in an altered gait that caused plantar 
fasciitis and the VA examiner did not completely rule out 
such a relationship.  


It would appear from a through reading of the medical opinion 
the veteran refers to that the VA examiner has clearly opined 
otherwise.  The examiner was aware of the veteran's medical 
history from a review of the claims file and the history the 
veteran provided.  The opinion addressed the issue on appeal; 
that is, whether the veteran's plantar fasciitis is due to 
service, specifically as claimed whether it is secondary to 
his service-connected disabilities.  

It is well to note at this time that there is no competent 
and probative medical opinion of record, VA or non-VA, which 
relates the veteran's plantar fasciitis to service on any 
basis or to a service-connected disability, and the veteran 
has not advised the Board that such an opinion exists.  
Although the VA opinion was not explicit on all theories of 
service connection, clarification or a supplemental opinion 
is not required in this case.  There is no express or implied 
argument that plantar fasciitis was aggravated by a service-
connected disability.  

Nonetheless, the VA medical specialist was sufficiently 
explicit in discounting any causal or secondary relationship 
of plantar fasciitis with any service-connected disability, 
and aggravation may be presumed to have been encompassed in 
the medical opinion even though specific terminology was not 
employed.  It is well to note at this time that the VA 
medical specialist opined that the veteran's obesity 
constituted the etiologic cause of the veteran's plantar 
fasciitis.  

The VCAA duty to assist regarding the necessity of a medical 
examination/opinion did not attach where a veteran simply 
relates disorders to military service or a service-connected 
disability and there is no medical opinion relating them to 
service or other competent evidence he suffered an event or 
injury that may be associated with symptoms he reported.  See 
Duenas v. Principi, 18 Vet. App. 514, 519-20 (2004).  

As the Board noted earlier, there are no medical opinions 
relating the veteran's plantar fasciitis either to his 
service or his service-connected disabilities of the knee, 
ankles and the low back, the very focus of the veteran's 
contentions in support of his appeal.



The veteran is a layperson who has expressed an opinion 
relating his plantar fasciitis to service or to his service-
connected disabilities of the lumbar spine, the ankles and 
the right knee.  He is not competent to address causation or 
etiology of his plantar fasciitis.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  

Similarly, the Board is not competent to supplement the 
record with its own unsubstantiated medical conclusions, and 
certainly cannot oppose the competent VA medical opinion of 
record.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  

In addition, although the VA examiner implied that the 
veteran's obesity was a factor in plantar fasciitis, the 
veteran did not appeal the RO decision denying service 
connection for obesity. 

Simply put, in view of the evidentiary record with 
application of all pertinent governing criteria, the Board 
finds there exists no basis upon which to predicate a grant 
of entitlement to service connection for plantar fasciitis to 
include as secondary to service-connected ankle, knee and 
lumbosacral spine disabilities.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 
3.310(a) (2004); Allen v. Brown, 7 Vet. App. 439 (1995).  

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim of 
entitlement to service connection for plantar fasciitis to 
include as secondary to service-connected disabilities.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to service connection for plantar fasciitis, to 
include as secondary to a service-connected disability is 
denied.



REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the CAVC 
for additional development or other appropriate action must 
be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (codified at 38 U.S.C. §§ 5109B, 7112).

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

As the Board noted earlier, the RO issued a rating decision 
in July 2004 wherein it denied entitlement to service 
connection for a right shoulder disability.  In January 2005 
the veteran filed a notice of disagreement with the above 
determination.  

Where there has been an initial RO adjudication of a claim 
and a notice of disagreement as to its denial, the claimant 
is entitled to a statement of the case, and the RO's failure 
to issue a notice of disagreement is a procedural defect 
requiring remand.  Manlincon v. West, 12 Vet. App. 238 
(1999); Godfrey v. Brown, 7 Vet. App. 398 (1995).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the VBA AMC.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).

Accordingly, the case is remanded to the VBA AMC for further 
action as follows:

The VBA AMC should issue a statement of 
the case addressing the July 2004 rating 
decision wherein the RO denied 
entitlement to service connection for a 
right shoulder disability.

The VBA AMC should advise the veteran of 
the need to timely file a substantive 
appeal if he wishes appellate review.

Thereafter, the case should be returned to the Board for 
appellate review, if in order.  By this remand, the Board 
intimates no opinion as to any final outcome warranted



	                     
______________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


